Citation Nr: 0329415	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The appellant had active duty from January 1962 to January 
1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
kidney condition and hypertension.  

The veteran offered testimony before the undersigned at a 
videoconference hearing held in March 2003.


REMAND

VA is required to provide specific notice to claimants of the 
evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  This requirement is not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant has not received the necessary notice.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In the Board's opinion the veteran's claims require an 
examination to evaluate the etiology of his current kidney 
disorder and hypertension.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the appellant 
with a VCAA notice letter pertaining to 
his claim in accordance with the 
requirements of that act and applicable 
court decisions.

2.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination to determine the 
etiology of any kidney disorder present.  
Provide the examiner with the appellant's 
claims file.  The examiner should review 
the appellant's medical history and render 
an opinion as to whether it is as least as 
likely as not that the appellant currently 
has a kidney disorder that can be 
attributed to a disease or injury in 
service, to include a finding of 
albuminuria reported in service in January 
1964.  The complete rationale for all 
opinions expressed and conclusions reached 
should be set forth.  

3.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded an examination to determine the 
nature and etiology of any hypertensive 
disorder.  Provide the examiner with the 
veteran's claims file.  The examiner 
should review the medical history and 
render an opinion as to whether it is as 
least as likely as not that hypertension 
originated during service, was manifested 
within one year of service discharge, or 
is otherwise related to a disease or 
injury in service, to include a finding of 
albuminuria reported in service in January 
1964.  The complete rationale for all 
opinions expressed and conclusions reached 
should be set forth.

4.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its May 2002 statement of 
the case.

5.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


